DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of JP 2013182076 A  and US 2018240420 A1, which were cited in European search report as a “X” references (see NPL of IDS filed 11/5/2021).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya Kenji (JP 2013182076 A, hereinafter “Tsuchiya”, cited in IDS 11/5/2021) .

Regarding claim 1, Tsuchiya teaches a backlight module (backlight unit 7, see figures 3-4 and 7), comprising: 
a substrate (substrate 14, see fig 3); 

a circuit element (element 18, see fig 7) bonded onto the substrate and electrically connected (as seen in fig 4) to the light-emitting element (13); and 
a reflective sheet (reflective layer 11, see fig 3) disposed on the substrate (14) and having a first opening (opening 11c, see fig 3), 
wherein the first opening (11c) at least exposes (evident from fig 7) the light-emitting element (13), and at least a portion of a surface (portion surface of 18) of the circuit element (18) is made reflective (white color paint on 18, see p. 5,  ¶ 6).

Regarding claim 2, Tsuchiya teaches wherein the reflective sheet (11) further has a second opening (opening 11d, see fig 7), and 
the backlight module (7) further comprises: 
a reflective material (white paint, see p. 5,  ¶ 6), 
wherein the second opening (11d) exposes the circuit element (18), and 
the reflective material (white paint) is coated on the surface of the circuit element (18).

Regarding claim 3, Tsuchiya teaches wherein the reflective material (white paint) is a white glue or a white paint (see p. 5,  ¶ 6).

Regarding claim 14, Tsuchiya teaches wherein the circuit element (18) comprises a driving IC, a gate driver (since 18 is a mosfet), a capacitor, or a resistor.

Regarding claim 15, Tsuchiya teaches wherein the circuit element (18) and the light-emitting element (13) are disposed on a same surface (upper surface of 14) of the substrate (14).
Regarding claim 18, Tsuchiya teaches display device (display unit 8, see figures 1, 3-4 and 7) comprising: 
a backlight module (7), comprising: 
a substrate (14); 
a light-emitting element (13) bonded onto the substrate (14); 
a circuit element (18) bonded onto the substrate (14) and electrically connected (as seen in fig 4) to the light-emitting element (13); and 
a reflective sheet (11) disposed on the substrate (14) and having a first opening (11c), 
wherein the first opening (11c) at least exposes the light-emitting element (13), and 
at least a portion of a surface (surface portion of 18) of the circuit element (18) is made reflective (white paint, see p. 5,  ¶ 6); and 
a display panel (display unit 4, see fig 3) disposed on the backlight module (7).

Regarding claim 19, Tsuchiya teaches wherein the backlight module (7) further comprises 
a diffuser (diffusion layer in light guide unit 12, see p. 2,  ¶ 6) and an optical film (prism layer 7a, see fig 3), 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya.

Regarding claim 20, Tsuchiya teaches wherein the diffuser (diffusion layer in 12) is located between the display panel (4) and the substrate (14), and a distance (see distance between ) between the diffuser (diffuser layer in 12) and the substrate (14), but 
Tsuchiya does not explicitly teach the distance is less than or equal to 5 mm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the distance as taught by Tsuchiya to be less than or equal to 5 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), One of ordinary skill would have been motivated to make this modification to further reduce the overall dimensions of the device, as size reduction is paramount in smaller electronic devices.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Murase et al. (US 5207493 A, hereinafter, “Murase”).

Regarding claim 16, Tsuchiya does not explicitly teach wherein a material of the reflective sheet is a white polyester.
Murase teaches a backlight module (edge light panel device 20, see figures 10-11) having a reflective sheet (reflection layer 29);
wherein a material (polyester) of the reflective sheet (29) is a white polyester (white polyester sheet, see col 6, lines 60-61).
Murase into the teachings of Tsuchiya in order to improve the reflectivity of the reflection sheet. One of ordinary skill would have been motivated to make this modification because white polyester has a reflection factor of 97% and thus light loses are avoided.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Johnson Harold (US 3860424 A, hereinafter, “Johnson”).

Regarding claim 17, Tsuchiya does not explicitly teach wherein the substrate comprises a pad and another pad, 
the light-emitting element is bonded onto the substrate via the pad, and 
the circuit element is bonded onto the substrate via the another pad.
Johnson teaches a substrate (ceramic substrate 10, see figure 1) for LED displays (see abstract) and having a light emitting element (LEDs) and a circuit element (IC chip);
wherein the substrate (10) comprises a pad (bonding region 11a) and another pad (bonding region 11b), 
the light-emitting element (LEDs) is bonded onto the substrate (10) via the pad (11a), and 
the circuit element (IC chip) is bonded onto the substrate (10) via the another pad (11b).
Johnson into the teachings of Tsuchiya, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to enhance positioning of electric components on the substrate. 

Claims 4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Kumamoto et al. (US 20180240420 A1, hereinafter, “Kumamoto”, cited in IDS 11/5/2021).

Regarding claims 4, 6-7 and 10-11, Tsuchiya does not explicitly teach wherein the reflective sheet further comprises a protrusion, 
wherein the protrusion is disposed corresponding to a position of the circuit element, and the protrusion covers the circuit element; and
wherein the protrusion has a two-by-two-grid shape; and
wherein vertices of the protrusion correspond to vertices of the circuit element; and

wherein the protrusion and the reflective sheet are integrally formed.

Kumamoto teaches a backlight module (video display device, see figures 1- 5) that includes a reflective sheet (reflection sheet 30) configured to reflect light from a light emitting element (light source substrates 20, see fig 2) towards a display panel (display panel 70, see fig 2);
wherein the reflective sheet (30) further comprises a protrusion (partitioning wall portion 31, see fig 4), 
wherein the protrusion (37) is disposed corresponding to a position (above 22) of the circuit element (22), and the protrusion (31) covers the circuit element (22); and
wherein the protrusion (31) has a two-by-two-grid shape (as the protrusions are shown as being in at least in a symmetrical arrangement); and
wherein vertices (see lower vertices of 31, not labeled but seen in fig 5) of the protrusion (31) correspond to vertices (see vertices of 22, not labeled but seen in fig 5) of the circuit element (22); and
wherein edges (see lower edges of two slope portions 37 in fig 5) of the protrusion (31) correspond to and are parallel (evident from cross-section of figure 5) to edges (see outer edges of 22, not labeled but seen in fig 5) of the circuit element (22); and
wherein the protrusion (31) and the reflective sheet (30) are integrally formed (as seen in fig 4-5).
Kumamoto into the teachings of Tsuchiya since the overlap of light illuminated by the protrusion from a mutually adjacent light emitting element is reduced. One of ordinary skill in the art would have been motivated to make this modification so that the display panel is illuminated by more exact brightness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Kumamoto, as applied to claims 1 and 4 above, and further in view of Lee et al. (US 20160230951 A1, hereinafter, “Lee”).

Regarding claim 5, Tsuchiya does not explicitly teach wherein the protrusion has a pyramid shape.
Lee teaches a reflective sheet (reflection sheet 230, see figures 1 and 3a) configured to reflect light from a light emitting element (light sources 210, see fig 3a);
wherein the protrusion (scattering units 220) has a pyramid shape (as seen in fig 3a).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the shape of the protrusions as taught by Lee into the teachings of Tsuchiya so that the amount of the light provided to the display panel is maintained with a reduced number of light sources. One of ordinary skill in the art would have been motivated to make this modification so that the display quality of the image deterioration of the display device is prevented. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Kumamoto, as applied to claims 1 and 4 above, and further in view of Katsuki et al. (JP 4364184 B2, hereinafter, “Katsuki”, cited in IDS 11/5/2021).

Regarding claims 8-9, Tsuchiya does not explicitly teach wherein the protrusion has a perforated line, and the perforated line is provided corresponding to edges of the protrusion; and 
wherein the perforated line is multiple discontinuous indentations formed on the edges of the protrusion; and
Katsuki teaches a reflective sheet (reflection plate 10, see figures 1-5) configured to reflect light from a light emitting element (fluorescent tube 32, see fig 3);
wherein the protrusion (protruding portion 1b) has a perforated line (see line with perforations 12, 14, see fig 1), and the perforated line (line with 12, 14) is provided corresponding to edges (side edges of 1b) of the protrusion (1b); and
wherein the perforated line (line with 12, 14) is multiple discontinuous indentations (as seen in fig 5) formed on the edges (side edges of 1b) of the protrusion (1b); and
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the perforated line as taught by Katsuki into the teachings of Tsuchiya in order to provide a path for heat dissipation of accumulated heat under the reflective sheet. One of ordinary skill in the art would have .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Kumamoto, as applied to claims 1 and 4 above, and further in view of Su et al. (US 20160018698 A1, hereinafter, “Su”, cited in IDS 11/5/2021).

Regarding claims 12-13, Tsuchiya does not explicitly teach wherein the protrusion has an opening, and the opening is formed of two crossing slits; and
wherein extending directions of the two crossing slits are different from extending directions of edges of the circuit element.
Su teaches a backlight module (backlight module 100, see figure 1) that includes a reflective sheet (reflective sheet 140) configured to reflect light from a light emitting element (plurality of light sources 120);
wherein the protrusion (plurality of cutting line groups 141) has an opening (see opening of 141), and the opening (opening formed by 141) is formed of two crossing slits (as seen in fig 1); and 
wherein extending directions (directions d1 and d2) of the two crossing slits (142) are different from extending directions (d1, d2) of edges of the circuit element (light source 120).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the protrusions as  taught by Su into Tsuchiya in order to effectively enhance the overall luminous efficiency of the backlight module. One of ordinary skill in the art would have been motivated to make this modification to improve the phenomenon of the uneven brightness due to the distance between the light emitting elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takemura Hideo (US 20110109814 A1) discloses a backlight module for an LCD display having a light source on a PCB and a reflector that includes protrusions. The device reduces non-uniformity of brightness on the light emitting surface and supporting and handling various sizes and shapes without increasing production cost of the device, and hence obtaining devices with various lengths, sizes and shapes, reducing the number of parts of the device and enabling easy formation of the reflection sheet.

Baba et al. (US 8237883 B2) discloses a backlight module having a printed circuit board that includes light sources and wiring , both at least partly covered and exposed by a reflector with protruded sides. The circuit element is arranged on the initial surface of the frame, so that the circuit element does not hinder arrangement of other parts or attachment with the other parts of the LCD device.

Isono et al. (US 10317730 B2) discloses a backlight module having a reflector that covers a circuit element and exposes light emitting elements of a PCB. The result is a display apparatus of good luminous efficiency which suppresses the brightness nonuniformity of the display panel maintaining the brightness of the display panel in a high state is achieved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875